Citation Nr: 9933317	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  93-25 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to April 
1989.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1995, at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, confirmed and continued it 
denial of entitlement to service connection for the residuals 
of a left shoulder injury.  Thereafter, the case was returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Chronic residuals of a left shoulder injury in service 
have not been demonstrated.


CONCLUSION OF LAW

Chronic residuals of a left shoulder injury were not incurred 
in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for the 
residuals of a left shoulder injury.  Service connection 
connotes many factors, but basically, it means that the 
facts, shown by the evidence, establish that a particular 
disease or injury 

resulting in disability was incurred coincident with service 
in the Armed Forces, or, if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (1999).  Even if the disability at issue is 
diagnosed after the veteran's discharge service, service 
connection may still be granted, when all the evidence 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Current left shoulder disability 
has been diagnosed, and a VA outpatient treatment physician 
opined in February 1994 that there existed a relationship 
between current left shoulder pain and previous injuries, 
including injury in service.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  

The service medical records show that in March 1986, the 
veteran sustained a left shoulder injury, when he fell 
against a door handle.  He complained of pain on palpation of 
the area directly under the clavicle, and great pain on 
motion.  However, the clavicle was intact, and there were no 
other reported abnormalities of the left shoulder.  The 
diagnosis was contusion.  During the remainder of the 
veteran's active duty, there were no recorded complaints or 
clinical findings of left shoulder disability of any kind.  
Indeed, a December 1988 medical board examination was normal, 
except for the veteran's left ankle.

The veteran maintains that his left shoulder disability is 
also related to an injury in service when he was hit in the 
chest while working on a lathe (May 1986).  In addition to an 
abrasion of the chest, that injury produced ecchymosis over 
the left anterior flank and left ribs in the lower abdominal 
quadrant.  There was no recorded evidence of any left 
shoulder involvement or of any residuals of the chest injury.  
Indeed, during a September 1989 VA examination, the examiner 
reported that there was no evidence of a blow to the chest.  

There were no further recorded complaints of left shoulder 
problems until August 1992, when the veteran was seen by VA 
for complaints of a 6 month to 2 year history of left 
shoulder pain.  He reported that he had injured the shoulder 
in service in 1988 and that that injury had included a 
dislocated collar bone and 2 fractured ribs.  As noted above, 
however, there was no evidence in service of such injuries.  

Outpatient records from VA and private health care providers, 
dated since August 1992, show that the veteran has continued 
to receive treatment for various left shoulder problems, 
including subacromial entrapment and rotator cuff strain (May 
1993); possible damage to the axillary nerve (February 1994); 
and calcific tendinitis, an abnormal glenoid labrum, and a 
small spur in the acromion process (Magnetic Imaging Report, 
August 1997).  VA X-rays taken in November 1995, reportedly 
showed an old left clavicle fracture and possible old, first 
degree acromioclavicular subluxation; however, again, there 
is no evidence of those injuries in service.

Although a VA physician with the neurology service reported 
(February 1994) that it was likely the veteran's left 
shoulder pain was related to previous injuries, including one 
sustained in service and one sustained in a November 1993 
motor vehicle accident, the physician did not identify a 
current disability responsible for the veteran's pain.  He 
did speculate that the veteran had possible damage to the 
axillary nerve; but noted the veteran was without 
manifestations of any ongoing problem.  As such, the 
physician's opinion did not identify a current chronic left 
shoulder disability related to service.

Finally, it should be noted that the veteran underwent a VA 
orthopedic examination in November 1997 specifically to 
determine the nature and etiology of any left shoulder 
disability.  He complained of left shoulder pain, increased 
with motion, and reported numbness down the back of the 
triceps area, the back of the forearm and into the last three 
fingers of the left hand.  The examiner found no evidence of 
any deficits in the axillary nerve.  Examination of the left 
clavicle showed a mid-shaft healed callus formation of a 
fracture.  X-rays of the left shoulder were normal.  
Following a review of the claims folder, an interview with 
the veteran, and a physical examination, the diagnosis was an 
acute onset of glenoid labral tear in the left shoulder; 
however, the examiner stated unequivocally that it was 
unrelated to service.  Indeed, he strongly suggested that it 
was the result of a job-related injury in November 1995.  The 
examiner also noted a nerve root abnormality and shoulder 
atrophy likely due to plexopathy due to viral changes.  
Although he noted them to be chronic defects, he also found 
them unrelated to service.

The only other reports of a relationship between the 
veteran's current left shoulder problems and service are 
offered by the veteran.  While he is qualified to report 
symptoms that are capable of lay observation, he is not 
qualified to render opinions which require medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the November 1997 VA examiner's opinion is specific and 
complete as to its findings, and is based on review of the 
entire record, including the February 1994 VA outpatient 
physician's opinion, it is accorded greater probative value 
than the February 1994 opinion.  Accordingly, the Board is of 
the opinion that the preponderance of the evidence is against 
entitlement to service connection for the residuals of a left 
shoulder injury in service.



ORDER

Entitlement to service connection for chronic residuals of a 
left shoulder injury is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

